Exhibit 10.3

 

GUARANTEE AGREEMENT

 

This Guarantee Agreement, dated as of August 11, 2014 (this “Guarantee”), of
振发能源集团有限公司 (Zhenfa Energy Group Co., Ltd.), a Chinese limited liability company
(License Number: 渝新 500903000056264) (the “Guarantor”), in favor of STR
Holdings, Inc., a Delaware corporation (the “Guaranteed Party”) (each
individually a “Party” and, collectively, the “Parties”). Reference is hereby
made to the Stock Purchase Agreement by and between the Guaranteed Party and
Zhen Fa New Energy (U.S.) Co., Ltd., a Nevada corporation and an indirect wholly
owned subsidiary of the Guarantor (“Purchaser”), dated as of the date hereof
(the “Purchase Agreement”). Capitalized terms used but not otherwise defined
herein have the meanings ascribed to them in the Purchase Agreement.

 

1. Guarantee. The Guarantor hereby guarantees to the Guaranteed Party, on the
terms and subject to the conditions set forth herein, all of the obligations of
Purchaser under and pursuant to the terms of the Purchase Agreement, including,
but not limited to, (i) payment of the Purchase Price and (ii) performance of
all covenants and agreements set forth in such Purchase Agreement, including all
covenants and agreements set forth in Article V therein, subject, in each case,
to the terms and conditions of such obligations of Purchaser set forth in the
Purchase Agreement (collectively, the “Guaranteed Obligations”). The Guarantor
shall not have any obligation or liability to any Person under this Guarantee or
the Purchase Agreement (whether at law, in equity, in contract, in tort or
otherwise) other than as expressly set forth herein or therein, as the case may
be.

 

2. Terms of Guarantee.

 

(a)                                                This Guarantee is one of
payment and performance, not collection, and a separate action or actions may be
brought and prosecuted against the Guarantor to enforce the Guarantee,
irrespective of whether any action is brought against Purchaser or any other
Person or whether Purchaser or any other Person is joined in any such action or
actions; provided, however, that the Guaranteed Party expressly agrees and
acknowledges that it may not seek to enforce the Guarantee in respect of any
Guaranteed Obligation if or to the extent that the Guaranteed Party were not
then entitled under the terms of the Purchase Agreement to seek to enforce such
Guaranteed Obligation directly against the Purchaser. The Guarantor reserves the
right to assert any and all defenses which Purchaser may have under the Purchase
Agreement or any other agreement entered into, under or in connection with, the
Contemplated Transactions with respect to the Guaranteed Obligations.

 

(b)                                                The liability of the
Guarantor under this Guarantee shall, to the fullest extent permitted under
applicable Legal Requirements, be absolute and unconditional, irrespective of:

 

(i)                                     any change in the corporate existence,
structure or ownership of Purchaser, or any insolvency, bankruptcy,
reorganization, liquidation or other similar proceeding of Purchaser or
affecting any of their assets;

 

(ii)                                  any change in the manner, place or terms
of payment or performance, or any change or extension of the time of payment or
performance of, renewal or alteration of, any of the Guaranteed Obligations, any
liability incurred directly or indirectly in respect thereof, or any amendment
or waiver of or any consent to any departure from the terms of the Purchase
Agreement or the Transaction Documents, in each case, made in accordance with
the terms thereof;

 

(iii)                               the existence of any claim, set-off or other
right that the Guarantor may have at any time against Purchaser, whether in
connection with the Guaranteed Obligations or otherwise; or

 

(iv)                              any lack or limitation of status or power,
incapacity, disability or other legal limitation of Purchaser in respect of any
Guaranteed Obligations.

 

--------------------------------------------------------------------------------


 

(c)                                              In the event that any payment
to the Guaranteed Party in respect of any Guaranteed Obligations is rescinded or
otherwise must be (and is) returned to the Guarantor for any reason whatsoever,
the Guarantor shall remain liable hereunder with respect to the Guaranteed
Obligations as if such payment had not been made.

 

(d)                                             To the fullest extent permitted
by applicable Legal Requirements, the Guarantor hereby expressly waives any and
all rights or defenses related to this Guarantee arising by reason of any
applicable Legal Requirements, including those which would otherwise require any
election of remedies by the Guaranteed Party. The Guarantor waives promptness,
diligence, notice of acceptance of this Guarantee and of the Guaranteed
Obligations, presentment, demand for payment, notice of non-performance,
default, dishonor and protest, notice of the incurrence of any Guaranteed
Obligations and all other notices of any kind, all defenses which may be
available by virtue of any stay, moratorium law or other similar law now or
hereafter in effect, any right to require the marshalling of assets of Purchaser
or any other Person interested in the Contemplated Transactions, and all
suretyship defenses generally (other than willful misconduct or fraud, and
defenses to the payment of the Guaranteed Obligations that are available to
Purchaser under the Purchase Agreement or any other agreement entered into,
under or in connection with, the Contemplated Transactions, which defenses shall
be available to the Guarantor with respect to the Guaranteed Obligations, or
breach by the Guaranteed Party of this Guarantee). The Guarantor acknowledges
that it will receive substantial direct and indirect benefits from consummation
of the Contemplated Transactions and that the waivers set forth in this
Guarantee are knowingly made in contemplation of such benefits.

 

(e)                                              The Guarantor hereby covenants
and agrees that it shall not institute, and shall cause its Affiliates to not
institute, any Legal Proceeding or bring any other claim asserting that this
Guarantee or any term or condition set forth herein is illegal, invalid or
unenforceable in accordance with its terms.

 

3. Sole Remedies. The Guaranteed Party agrees that with respect to its rights
hereunder it has and shall have no right of recovery against the Guarantor or
any of its Affiliates or any former, current or future, direct or indirect
director, officer, employee, agent or Affiliate of any of the foregoing, any
former, current or future, direct or indirect holder of any equity interests or
securities of the foregoing (whether such holder is a limited or general
partner, member, stockholder, securityholder or otherwise), any former, current
or future assignee of any of the foregoing or any former, current or future
director, officer, employee, agent, general or limited partner, manager, member,
stockholder, securityholder, Affiliate, controlling Person or Representative or
assignee of any of the foregoing other than Purchaser or its assignees under the
Purchase Agreement (any such Person or entity, other than the Guarantor or
Purchaser or their assignees under the Purchase Agreement, a “Related Person”),
whether by or through attempted piercing of the corporate, limited liability
company or limited partnership veil, by or through a claim by or on behalf of
Purchaser against the Guarantor or any Related Person, or otherwise, except for
its rights against the Guarantor under this Guarantee and pursuant to the terms
and subject to the conditions hereof. Recourse against the Guarantor under this
Guarantee shall be the sole and exclusive remedy (whether at law, in equity, in
contract, in tort or otherwise) of the Guaranteed Party and all of its
Affiliates against the Guarantor and any Related Person (other than the
Purchaser) in respect of the Guaranteed Obligations and/or any breach, loss or
damage arising under, or in connection with, the Purchase Agreement or the
Contemplated Transactions. The Guaranteed Party hereby covenants and agrees that
it shall not institute, and shall cause its Affiliates not to institute, any
Legal Proceeding or bring any other claim arising under, or in connection with,
the Purchase Agreement or the Contemplated Transactions, against the Guarantor
or any Related Person (other than the Purchaser), except for claims of the
Guaranteed Party against the Guarantor under this Guarantee. Nothing set forth
in this Guarantee shall confer or give to any Person other than the Guaranteed
Party any rights or remedies against any Person, including the Guarantor, except
as expressly set forth herein. The Guaranteed Party acknowledges that the
Guarantor is agreeing to enter into this Guarantee in reliance on the provisions
set forth in this Section 3. This Section 3 shall survive termination of this
Guarantee.

 

4. Representations and Warranties. The Guarantor hereby represents and warrants
that:

 

(a)                                                The Guarantor is a
corporation, limited liability company, or limited partnership, as applicable,
validly existing and in good standing under the laws of the jurisdiction of its
organization.

 

(b)                                                The Guarantor has all
requisite corporate power and authority, limited liability company power and
authority, or limited partnership power and authority, as applicable, to execute
and deliver this Guarantee and to

 

--------------------------------------------------------------------------------


 

perform its obligations hereunder.  The execution, delivery and performance of
this Guarantee has been duly and validly authorized by all necessary action on
the part of the Guarantor.  This Guarantee has been duly and validly executed
and delivered by the Guarantor, and, assuming the due authorization, execution
and delivery hereof by the Guaranteed Party, constitutes a valid and binding
obligation of the Guarantor enforceable against the Guarantor in accordance with
its terms, subject to the Enforceability Exception.

 

(c)                                                 The execution and delivery
of the Guarantee and the performance by the Guarantor of its obligations
hereunder will not: (i) conflict with any provision of the charter, bylaws or
other similar organizational documents of the Guarantor; (ii) require any
consent, waiver, approval, order, authorization or permit of, or registration,
filing with or notification to, any regulatory body, administrative agency, or
other Governmental Body of the United States or China, other than such as have
been made or obtained and except for the receipt of Chinese Government
Approvals; or (iii) conflict with or violate the provisions of any order, writ,
injunction, judgment, decree, statute, rule or regulation applicable to the
Guarantor.

 

(d)                                                Neither the Guarantor nor any
of its Affiliates has taken any action, and there is no arrangement made by or
on behalf of the Guarantor or its Affiliates, that might result in the
Guaranteed Party agreeing or becoming obligated to pay any brokerage, finder or
other fee or commission in connection with the Contemplated Transactions.

 

(e)                                                 To the Knowledge of the
Guarantor (i) there is no pending Legal Proceeding that challenges, or that may
have the effect of preventing, delaying, making illegal, or otherwise
interfering with, any of the transactions contemplated hereby or the
Contemplated Transactions and (ii) no Legal Proceeding that if pending would be
required to be disclosed under Section 4(e)(i) above has been threatened. There
are no orders, injunctions, judgments, decrees, rulings, stipulations,
assessments, or arbitration awards of any Governmental Body or arbitrator
outstanding against the Guarantor that may have the effect of preventing,
delaying, making illegal, or otherwise interfering with, any of its obligations
hereunder or the Contemplated Transactions.

 

(f)                                                  As of the date hereof,
neither the Guarantor nor any of its Affiliates owns, directly or indirectly,
beneficially (as such term is used in Rule 13d-3 promulgated under the Exchange
Act) or of record, any capital stock or other securities of the Guaranteed Party
or any options, warrants or other rights to acquire capital stock or other
securities of, or any other economic interest (through derivative securities or
otherwise) in the Guaranteed Party except, with respect to the Purchaser
pursuant to the Purchase Agreement.

 

(g)                                                 The Guarantor has, and will
cause the Purchaser to have at Closing, sufficient funds to pay the Purchase
Price (less the Deposit and the Prior Payments, which shall be credited against
the Purchase Price at the Closing in accordance with the terms hereof) and of
the fees and expenses of the Purchaser related to the Contemplated Transactions.

 

5. Regulatory Filings.

 

(a)                                                Chinese Government
Approvals.  The Guarantor will use its commercially reasonable efforts to obtain
the Chinese Government Approvals (the “Chinese Approvals”). The Guarantor shall
promptly notify the Guaranteed Party when Guarantor obtains all of the Chinese
Government Approvals.

 

(b)                                                CFIUS.  The Parties will use
their commercially reasonable efforts to take all steps necessary to secure as
promptly as practicable a conclusion from CFIUS that there are not issues of
national security sufficient to warrant further review of the Contemplated
Transactions (the “CFIUS Approval,” and together with the Chinese Approvals, the
“Regulatory Approvals”).

 

(c)                                                 Cooperation.  The Parties
shall promptly advise each other of the receipt of (i) any material notice or
other communication from any Governmental Body, or any Person on behalf of any
Governmental Body, in connection with the Regulatory Approvals or (ii) any
determination by a Party that additional material Regulatory Approvals may be
required as a result of a change in Legal Requirements or interpretation
thereof.  Further, upon the request of a Party hereto, the non-requesting Party
shall promptly provide to the requesting Party an update on the status of any
such Regulatory Approvals.

 

--------------------------------------------------------------------------------


 

6. Standstill Agreement. Guarantor hereby covenants and agrees to comply in all
respects with the standstill agreement as set forth in Section 5.5(a) and (b) of
the Purchase Agreement and incorporated herein by reference. For purposes of
this Section 6, the use of the defined term “Purchaser” in Sections 5.5(a) and
(b) of the Purchase Agreement shall also be deemed to mean and include the
Guarantor. This Section 6 shall be binding upon the Guarantor whether or not
Chinese Government Approvals are obtained and shall survive termination of this
Guarantee.

 

7. Conditions to Effectiveness. Upon execution of this Guarantee, and prior to
the receipt of Chinese Government Approvals, Guarantor’s only obligations under
this Guarantee shall be to comply with Sections 5(a) and (b) and 6 herein.  If
and when Guarantor obtains all of the Chinese Government Approvals, Guarantor
shall immediately and automatically, without further notice, be bound to the
remainder of its stated obligations in this Guarantee.

 

8. Termination. This Guarantee shall terminate and the Guarantor shall have no
further obligation under this Guarantee (other than Section 3 and Sections
10 through 19, all of which shall survive such termination) as of the earliest
to occur of (i) the valid termination of the Purchase Agreement in accordance
with its terms in any circumstances or (ii) the date that all Guaranteed
Obligations have been indefeasibly performed and satisfied in full.

 

9. Continuing Guarantee. Except to the extent terminated pursuant to the
provisions of Section 8 hereof, this Guarantee is a continuing one and shall
remain in full force and effect until the satisfaction in full of the Guaranteed
Obligations, shall be binding upon the Guarantor, its successors and assigns,
and shall inure to the benefit of, and be enforceable by, the Guaranteed Party. 
This Guarantee may not be assigned by the Guaranteed Party without the prior
written consent of the Guarantor. All obligations to which this Guarantee
applies or may apply under the terms hereof shall be conclusively presumed to
have been created in reliance on the terms of this Section 9.

 

10. Entire Agreement. This Guarantee constitutes the entire agreement, and
supersedes all prior agreements and understandings, both written and oral,
between the Parties hereto with respect to the subject matter hereof.

 

11. Amendments and Waivers. No amendment or waiver of any provision of this
Guarantee shall be valid and binding unless it is in writing and signed, in the
case of an amendment, by the Guarantor and the Guaranteed Party or, in the case
of waiver, by the Party against whom the waiver is to be effective.
Notwithstanding the foregoing, no failure or delay by any Party in exercising
any right hereunder shall operate as a waiver of rights, nor shall any single or
partial exercise of such rights preclude any other or further exercise of such
rights or the exercise of any other right hereunder. Any agreement on the part
of a Party hereto to any such extension or waiver shall be valid only if set
forth in an instrument in writing signed on behalf of such Party. Subject in
each case to the limitations set forth in Section 2(a) hereof, each and every
right, remedy and power hereby granted to the Guaranteed Party or allowed the
Guaranteed Party by law or other agreement shall be cumulative and not exclusive
of any other, and may be exercised by the Guaranteed Party at any time or from
time to time.

 

12. Counterparts. This Guarantee may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one instrument, and shall become effective when
one or more counterparts have been signed by each Party hereto and delivered to
the other Parties. This Guarantee or any counterpart may be executed and
delivered by facsimile copies or delivered by electronic communications by
portable document format (.pdf), each of which shall be deemed an original.

 

13. Notices. All notices, requests, consents and other communications hereunder
shall be in writing and shall be deemed given if delivered personally, sent via
facsimile, with confirmation, mailed by registered or certified mail, return
receipt requested, or delivered by an express courier, with confirmation, to the
Parties at the following addresses or at such other address for a Party as shall
be specified by like notice:

 

if to the Guaranteed Party, to:

 

STR Holdings, Inc.

18 Craftsman Road

East Windsor, Connecticut 06088

Attention: Alan N. Forman, Senior Vice President and General Counsel

 

--------------------------------------------------------------------------------


 

F: (860) 758 7416

E: alan.forman@STRHoldings.com

 

with a copy to counsel (which shall not constitute notice):

 

Brown Rudnick LLP

One Financial Center

Boston, MA 02111

Attention: Philip Flink

F:  (617) 289-0427

E:  pflink@brownrudnick.com

 

or to such other person at such other place as the Guaranteed Party shall
designate to the Guarantor in writing; and

 

if to the Guarantor, to:

 

Zhenfa Energy Group Co., Ltd.

27th Floor, No. 1 Buildings

12 North Qingfeng

Yubei District

Chongqing

China

Attention: Zha Zhengfa, Chairman

F: (86) 023 63016609

 

with a copy to counsel (which shall not constitute notice):

 

Polsinelli PC

One East Washington St., Suite 1200

Phoenix, AZ 85004-2568

Attention: Karen Dickinson

F:  (602) 532-7447

E:  kdickinson@polsinelli.com

 

or to such other person at such other place as the Guarantor shall designate to
the Guaranteed Party in writing.

 

14. Governing Law; Consent to Jurisdiction; Arbitration.

 

(a)                                                This Guarantee shall be
governed by and construed in accordance with the laws of the State of Delaware
and the federal law of the United States of America; without giving effect to
any choice of law or conflict of law provision or rule that would cause the
application of the Legal Requirements of any other jurisdiction.

 

(b)                                                The Parties hereby agree that
any disputes arising under this Agreement which cannot be settled amicably shall
be required to be resolved through arbitration as set forth in this
Section 14(b).  In any such case, the Parties hereto agree that any and all
disputes which cannot be settled amicably, including any ancillary claims of any
Party arising out of, relating to or in connection with the validity,
negotiation, execution, interpretation, performance or non-performance of this
Guarantee (including without limitation disputes regarding the validity, scope
and enforceability of this arbitration provision) shall be finally settled by
arbitration under the 2012 Rules of Arbitration of the International Chamber of
Commerce (the “ICC Rules 2012”) conducted before three (3) arbitrators in
London, England.  The Guarantor shall appoint one (1) arbitrator, the Guaranteed
Party shall appoint one (1) arbitrator, and such two (2) arbitrators shall
appoint the third arbitrator.  If the two (2) Party appointed arbitrators fail
to agree on the selection of a third arbitrator within thirty (30) days of the
receipt of the request for arbitration, the International Chamber of Commerce
shall make the appointment of the third arbitrator in accordance with the ICC

 

--------------------------------------------------------------------------------


 

Rules 2012.  The proceedings shall be in the English language, on the
understanding that necessary translation shall be done from or to Chinese.  The
substantive law governing the dispute shall be the laws of the State of
Delaware.  The arbitrators shall not have powers or authority to change or alter
the express conditions or provisions of this Guarantee, and shall not take any
decisions ex aequo et bono.  Performance under this Guarantee shall continue if
reasonably possible during any arbitration proceedings.  Except as required by
law or as may be reasonably required in connection with ancillary judicial
proceedings to compel arbitration, to obtain temporary or preliminary judicial
relief in aid of arbitration, or to confirm or challenge an arbitration award,
the arbitration proceedings, including any hearings, shall be confidential, and
the Parties shall not disclose any awards, any materials produced in the
proceedings created for the purpose of the arbitration, or any documents
produced by another party in the proceedings not otherwise in the public
domain.  In the event arbitration occurs, the Parties agree that the arbitration
award shall be final and binding.  All awards may, if necessary, be enforced by
any court having jurisdiction in the same manner as a judgment in such court.

 

(c)                                                 In the event that any
arbitration proceeding, suit or action is instituted to enforce any provision in
this Guarantee, the prevailing Party in such dispute shall be entitled to
recover from the losing Party all fees, costs, and expenses of enforcing any
right of such prevailing Party under or with respect to this Guarantee,
including, without limitation, such reasonable fees and expenses of attorneys
and accountants, which shall include, without limitation, all fees, costs and
expenses of appeals.

 

(d)                                                For the avoidance of doubt,
the Parties hereto agree that all actions or proceedings involving the internal
governance of the Company, including without limitation actions or proceedings
involving Article V of the Purchase Agreement, are subject to exclusive
jurisdiction in Delaware as provided by Section 11.11(b) of the Purchase
Agreement and are not subject to arbitration as set forth in
Section 14(b) hereof.

 

15. No Assignment. Neither this Guarantee nor any of the rights, interests or
obligations hereunder shall be assigned by the Parties hereto, in whole or in
part (whether by operation of law or otherwise), without the prior written
consent of the other Party, and any attempt to make any such assignment without
such consent shall be null and void. Subject to the preceding sentence, this
Agreement will be binding upon, inure to the benefit of and be enforceable by
the Parties hereto and their respective successors and assigns.

 

16. No Third Party Beneficiaries. This Guarantee is not intended to, and does
not, confer upon any Person other than the Parties hereto any rights or remedies
hereunder.

 

17. Severability. In case any provision contained in this Guarantee should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

 

18. Headings. The headings contained in this Guarantee are for convenience
purposes only and shall not in any way affect the meaning or interpretation
hereof.

 

19. Language and Version.  This Guarantee may be executed in both English and
Chinese.  If any conflict or other inconsistency between the two language
versions shall exist, the version written in English shall prevail.

 

[The remainder of this page is intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Guarantor has caused this Guarantee Agreement to be
executed and delivered as of the date first written above by its officer
thereunto duly authorized.

 

 

ZHENFA ENERGY GROUP CO., LTD.

 

 

 

 

 

 

 

By:

/s/ Zha Zhengfa

 

Name: Zha Zhengfa

 

Title: Chairman

 

IN WITNESS WHEREOF, the Guaranteed Party has caused this Guarantee Agreement to
be executed and delivered as of the date first written above by its officer
thereunto duly authorized.

 

 

STR HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/s/ Robert S. Yorgensen

 

Name: Robert S. Yorgensen

 

Title: President and Chief Executive Officer

 

--------------------------------------------------------------------------------